                                                                                                                         Case 2:16-cv-00422-JCM-PAL Document 92 Filed 02/19/19 Page 1 of 2



                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendant
                                                                                                                         THUNDER PROPERTIES, INC.
                                                                                                                     7
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9                               UNITED STATES DISTRICT COURT
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                                      DISTRICT OF NEVADA
                                                                                                                    11                                                 ***
                                                                                                                    12   BANK OF AMERICA, N.A.,                 )
                                                                                                                                                                )
                                                                                                                    13                               Plaintiff, )
                                                                                                                                                                )              Case No. 2:16-cv-00422-JCM-PAL
                                                                                                                    14   vs.                                    )
                                                                                                                                                                )
                                                                                                                    15   THE VILLAS AT SKY VISTA                )
                                                                                                                         HOMEOWNERS ASSOCIATION; THUNDER )
                                                                                                                    16   PROPERTIES, INC.; HAMPTON &            )
                                                                                                                         HAMPTON COLLECTIONS, LLC,              )
                                                                                                                    17                                          )
                                                                                                                                                   Defendants. )
                                                                                                                    18                                          )
                                                                                                                    19           STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                                                                                                                                MOTION TO RECONSIDER ORDER DENYING SUMMARY JUDGMENT
                                                                                                                    20                               (First Request)
                                                                                                                    21
                                                                                                                    22          COMES NOW Plaintiff, BANK OF AMERICA, N.A. (“BANA”), and Defendants,
                                                                                                                    23   THUNDER PROPERTIES, INC. (“Thunder”); THE VILLAS AT SKY VISTA
                                                                                                                    24   HOMEOWNERS ASSOCIATION; and HAMPTON & HAMPTON COLLECTIONS, LLC, by
                                                                                                                    25   and through their undersigned counsel, and hereby stipulate and agree as follows:
                                                                                                                    26          1.     On February 4, 2019, BANA filed and served its Motion to Reconsider Order
                                                                                                                    27                 Denying Summary Judgment [ECF No. 88] (“Motion”).
                                                                                                                    28          2.     Pursuant to the Federal Rules of Civil Procedure, an opposition to the Motion is
                                                                                                                                                                   Page 1 of 2                                9928 Lone Wolf
                                                                                                                         Case 2:16-cv-00422-JCM-PAL Document 92 Filed 02/19/19 Page 2 of 2



                                                                                                                     1                presently due from Thunder on or before February 19, 2019.

                                                                                                                     2         3.     As a result of numerous other pending work and personal obligations, including a

                                                                                                                     3                Reply Brief due on February 19, 2019 in an unrelated Nevada Supreme Court

                                                                                                                     4                matter, Thunder’s counsel has requested and extension of time in which to file its

                                                                                                                     5                Opposition to the Motion.

                                                                                                                     6         4.     Thunder shall be granted an extension of time in which to file its Opposition to

                                                                                                                     7                the Motion until February 25, 2019.

                                                                                                                     8         5.     BANA shall be granted an extension of time in which to file any reply, up to and
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                      including March 7, 2019.
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10         6.     This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                    11         Dated this     19th         day of February, 2019.

                                                                                                                    12   ROGER P. CROTEAU &
                                                                                                                          ASSOCIATES, LTD.                                AKERMAN, LLP
                                                                                                                    13
                                                                                                                    14
                                                                                                                          /s/ Timothy Rhoda                                /s/ Jamie Combs
                                                                                                                    15   TIMOTHY E. RHODA, ESQ.                            Ariel E. Stern, Esq.
                                                                                                                         Nevada Bar No. 7878                               Nevada Bar No. 8276
                                                                                                                    16   9120 West Post Road, Suite 100                    Jamie K. Combs, Esq.
                                                                                                                         Las Vegas, Nevada 89148                           Nevada Bar No. 13088
                                                                                                                    17   (702) 254-7775                                    1635 Village Center Circle, Suite 200
                                                                                                                         croteaulaw@croteaulaw.com                         Las Vegas, Nevada 89134
                                                                                                                    18   Attorney for Plaintiff                            Attorney for Plaintiff
                                                                                                                         Thunder Properties, Inc.                          Bank of America, N.A.
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                                                                    IT IS SO ORDERED.
                                                                                                                    22
                                                                                                                    23                                              By:
                                                                                                                                                                            Judge,STATES
                                                                                                                                                                          UNITED  U.S. District Court JUDGE
                                                                                                                                                                                           DISTRICT
                                                                                                                    24
                                                                                                                                                                             February 21, 2019
                                                                                                                    25                                              Dated:

                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                  Page 2 of 2                                      9928 Lone Wolf
